Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The Applicants’ Amendment to the Claims filed on 08/19/2021 is entered.
The Applicants’ Amendment to the Specification filed on 11/19/2021 is entered.
	Claims 1, 4, 6, 17, 21, 36, 37, 40, and 49-50 are pending and under examination.
Information Disclosure Statement
	The IDS statements filed on 09/22/2021 have been considered by the examiner.
Response to Amendment
	All objections and rejections made in a previous office action are withdrawn in view of the applicants’ amendment to the claims filed on 08/19/2021.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Attorney Paul A. Calvo on November 17, 2021.

The application has been amended as follows: 

In the specification: 
Add the “Amendment to the Specification filed on 11/19/2021 immediately below the Title.

In claim 21: An isolated host cell…
In claim 37: An isolated host cell…
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or fairly suggest a recombinant nucleic acid molecule comprising a mutant triacontanucleotide sequence of any one of SEQ ID Nos: 8-15.  Each of the sequences of SEQ ID Nos: 8-15 appear free of the prior art.
Note that claims are being interpreted to not include naturally occurring recombinant nucleic acid molecules because the term “recombinant” is given a limiting definition in the specification that excludes naturally occurring nucleic acid molecules as follows: “The term "recombinant" or "mutant" means that the referenced product has been altered with respect to its naturally occurring counterpart”.  (See paragraph 0049). 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1, 4, 6, 17, 21, 36, 37, 40, 49-50 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S HIBBERT whose telephone number is (571)270-3053. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D Riggs, II can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHERINE S. HIBBERT
Primary Examiner
Art Unit 1658